Citation Nr: 1115881	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-26 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an increased disability rating for bilateral hearing loss, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1977 to June 1981. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claim.

All identified records relevant to this claim have not been obtained.  In February 2009, the Veteran submitted results from audiometric testing by Beltone Hearing, along with a statement.  In the statement, the Veteran noted that VA could contact Beltone Hearing in Richmond, Kentucky for more results.  He provided a phone number for Beltone Hearing and reported that his specialist was concerned about the drop in hearing loss.  Additional records from Beltone Hearing have not been obtained.  On remand, records from Beltone Hearing should be requested with the Veteran's assistance.  

The Veteran complained of worsening hearing in March 2009 and was provided audiological testing at VA medical facility.  The corresponding treatment report notes hearing loss; however, there is also a reference to see audiogram display in tool bar for audiometric data.  Essentially, the audiometric data from March 2009 has not been associated with the claims file.  A print copy of this information should be added to the claims file on remand.  

Given the Veteran's complaints of worsening hearing, along with statements he has submitted from his family and friends indicating their observations of his worsening hearing, he should be afforded another VA hearing examination to determine the current severity of his bilateral hearing loss, to include the functional effects caused by hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Since the Board has determined that a VA examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2010) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2010) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with a claim for increase, the claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant treatment records from the VA Medical Center in Lexington, Kentucky dating since March 2009, to specifically include audiometric testing results from March 20, 2009.  

2.  Ask the Veteran to provide authorization to obtain any outstanding, relevant treatment records for his hearing loss, to specifically include all treatment records from Beltone Hearing.  After securing the necessary authorization, the RO should request these records.  If any records are not available, the Veteran should be notified of such. 

3.  Schedule the Veteran for a VA audiological examination to determine the current severity of his service-connected bilateral hearing loss.  The examiner is asked to specifically comment on any functional impairment resulting from bilateral hearing loss.  It is also requested that the examiner convert any graphical results from private audiological testing to numeric results.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, to specifically include audiometric testing, and the results should be reported in detail.  A complete rationale should be provided for all opinions expressed.

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


